                                                     LODGED
                                                             DEC 1 2 2018
VICTORIA L. FRANCIS
Assistant U.S. Attorney
                                    Clerk, U.S. District Court
                                      District Of Montana
                                                                               FILED
                                             Billings
U.S. Attorney's Office                                                           DEC 1 7 2018
2601 Second Avenue North, Suite 3200                                          Clerk, U.S District Court
Billings, MT 59101                                                               District Of Montana
                                                                                       Missoula
Phone: (406) 247-4633
FAX: (406) 657-6058
E-mail: Victoria.Francis@usdoi.gov

ATTORNEY FOR PLAINTIFF
United States of America



                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MONTANA
                                      MISSOULA DIVISION

  UNITED STATES OF AMERICA,
                                                             CR 11-51-M-DWM
                              Plaintiff,

             vs.
                                                             AGREED FINAL ORDER IN
  DANIEL J. HADDOX,                                          GARNISHMENT

                                               \/J ~tb
  ;,£8,          yt;~        Defendant,
                             ~       \.:,
                               \P'"-" vi
                                            \ (\   l,N



                              Garnishee.



           The parties, the United States of America, the judgment defendant, and the

garnishee defendant, agree and stipulate as follows:




O:\CDCS\Templates\AGR.docx                               1
            1.       The judgment defendant's name, social security number are: Daniel

Haddox, ***-**-6796. The defendant resides in Daphne, Alabama.

           2.        A Judgment was entered against the judgment defendant in this action

in the amount of $61,411.85. The total balance due on the Judgment is $54,260.99,

as of December 7, 2018.

           3.        The garnishee, whose address is P.O. Box 346, Gulf Shores, AL

36547, has in its possession, custody or control property of the judgment defendant

in the form of wages paid to the judgment defendant.

           4.        The judgment defendant waives services of an application for a writ of

continuing garnishment pursuant to Section 3205 of the Federal Debt Collection

Procedures Act of 1990 (FDCPA), 28 U.S.C. § 3205, and further waives his right

to a hearing under section 3205 and any other process to which the judgment

defendant may be entitled under the FDCPA.

           5.       The garnishee also waives service of an application for a writ of

continuing garnishment pursuant to 28 U.S.C. § 3205 and further waives its right

to answer and waives being heard in this matter and any other process to which the

garnishee defendant may be entitled under the FDCPA.

           6.       The judgment defendant agrees and stipulates that his wages are subject

to garnishment under 28 U.S.C. § 3205 and expressly agrees and stipulates that the

entry of a final order in garnishment is proper.



O:\CDCS\Templates\AGR.docx                        2
            7.      The parties therefore agree and stipulate to the entry of a final order in

garnishment against the non exempt wages of the judgment defendant. It is

expressly agreed and stipulated to by the parties that the garnishee defendant shall

pay to the United States the total sum of $50.00 every two weeks, which shall be

withheld from the wages owed the judgment defendant. It is further stipulated that

upon request of the Office of the United States Attorney or U.S. Probation Office

the judgment defendant shall provide a new financial statement, tax returns, or any

other financial information. After review of the updated financial information,

payments may change in accordance with current financial status.

           8.        These sums will be applied to the judgment rendered against Daniel

Haddox in this cause. These payments are to continue until the unpaid balance is

fully paid and satisfied.

           Checks should be made payable to: "Clerk of U.S. District Court",

referencing CR 11-51-M-DWM and mailed to:

           Clerk of U.S. District Court
           201 E. Broadway, Room 370
           Missoula, MT 59802

           9.        Nothing in this agreement prevents the plaintiff from pursuing

administrative offsets of any funds owed to the defendant by any government

agency, including the Internal Revenue Service, and the judgment defendant

specifically consents to any such offset. Any payments applied to this claim by the



O:\CDCS\Templates\AGR.docx                         3
    . ..
;




           Internal Revenue Service as a result of tax return offsets will be credited as a

           payment to the existing balance but will not interrupt the periodic payments

           withheld from wages described above unless it results in payment in full.

                      10.        The judgment defendant can at any time, request an accounting of

           the funds garnished. However, the judgment defendant hereby knowingly waives

           any rights that he may have under 28 U.S.C. § 3205(c)(9) to any automatic

           accounting.

                      APPROVED AND SO ORDERED




                      CONSENTED TO BY:



                      VICTORIA L. FRANCIS
                      Assistant United States Attorney



           --=
                     :d;o:::f ·
                      Judgment Defendant


                                                                     DATE \~/ 11   / »1 r
                      ill\WNCAssADA                                           I    I
                      Judgment Garnishee




           O:\CDCS\Templates\AGR.docx                      4
